DETAILED ACTION
Applicant's arguments and amendments to the claims filed 8/24/2022 are acknowledged and entered into the record.
Accordingly, Claims 1-3, 5, 6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49, and newly added claim 66 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
(based on reconsideration)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Goletz et al. (US Patent 9,845,361) in view of Chen et al. (US PgPub 20100285039).
The Claims are drawn to a method of identifying and isolating an antibody that preferentially binds with a greater affinity to a glycosylated immune checkpoint protein (ICP) antigen such as PD-1. The method further comprising prior to isolating the antibody, immunizing an animal with a glycosylated ICP comprising a fragment of at least 7 contiguous amino acids and at least one glycosylated asparagine (N) amino acid modified by attachment to a glycan moiety. 
Goletz et al. teaches methods of identifying molecules (antibodies) which only bind to glycosylated MUC1 protein. Goletz et al. disclose the prior art disadvantages in recognition molecules directed towards tumor antigens differing only in their glycosylation from a corresponding antigen in normal tissue which occur during the development of tumors. Goletz et al. teach antibodies required to be glycosylation-dependent and must reflect the change in the state of glycosylation of the antigen in a tumor. Goletz et al. states “for example, the glycosylation of MUC1 on breast tumor cells is changed” compare to normal tissue. Goletz et al. teach in Example 5 screening analysis of scFv and antibodies which specifically recognize the glycosylated MUC1 tumor epitope. Goletz et al. further disclose “[T]he recognition molecules according to the invention combine the properties described above, thus being advantageous in tumor diagnosis and therapy. They differ from well-known antibodies not only as a result of their new sequences, but also as a result of their fine specificity to MUC1 by specifically binding the glycosylated MUC1 tumor epitope, exhibiting minor binding to MUC1 in the serum of colon carcinoma patients, virtually no binding to normal colon tissue and strong binding to colon tumor tissue. Moreover, the recognition molecules of the invention recognize colon tumors already as in situ carcinomas, but fail to recognize mild dysplasias, thereby differentiating between dangerous tumors and benign diseases. Given such properties and their high affinity, they are particularly suitable for therapeutic as well as diagnostic use, thereby offering advantages over well-known MUC1 antibodies.” Goletz et al. does not teach identifying an ICP binding antibody. This deficiency is made up for by Chen et al.
Chen et al. teach generation of antibodies which bind to the immune checkpoint protein (ICP) B7-H1 (also known as PD-L1). Chen et al. disclose “[T]he immunogen used to generate the antibody may be any immunogenic portion of B7-H1 or B7-H1 receptor. Preferred immunogens include all or a part of the extracellular domain of human B7-H1, where these residues contain the post-translation modifications, such as glycosylation, found on native B7-H1 or B7-H1 receptor. Chen et al. disclose “during progression, cancer cells frequently over-express proteases and modify glycosylation of cell surface proteins that are normally involved in tissue repair, remodeling and homeostasis to facilitate invasion and metastasis. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a method for screening and isolating antibodies which preferentially bind to glycosylated immune checkpoint proteins (ICP) such as PD-L1. One of ordinary skill in the art would have been motivated to do so based on the teachings of Goletz et al. and Chen et al. Goletz et al. teach motivation to produce antibodies which preferentially bind to glycosylated proteins versus non-glycosylated proteins based on their function during tumor progression. Goletz et al. teaches methods of successfully making and screening such antibodies. Chen et al. teach producing antibodies against PD-L1, which have altered glycosylation during tumor progression. Therefore, one of ordinary skill in the art would have been motivated to extend the method taught by Goletz et al. to other tumor antigen proteins such as PD-L1, as taught by Chen et al., for better cancer therapy diagnosis and treatment. 

All other previous rejections are hereby withdrawn in view of Applicants arguments in the response filed 8/24/2022.

Conclusion
Claims 1-6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49, 57, 59, 63, 65, 66 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643